MARY'S OPINION HEADING                                           



 NO. 12-02-00219-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

TERESA DIANE DECHIRO,§
		APPEAL FROM THE 241ST
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

MIKE GRAY,
APPELLEE§
		SMITH COUNTY, TEXAS
 
PER CURIAM
	This appeal is being dismissed for failure to pay the filing fee required by Rule 5 of the Texas
Rules of Appellate Procedure.  The judgment in the instant case was signed on June 26, 2002, and
Appellant perfected this appeal on July 26, 2002.  Under Rule 5, Appellant was required to tender
a filing fee of $125.00 upon filing this appeal.  On August 20, 2002, this court notified Appellant that
the filing fee was past due and further notified Appellant that this appeal would be dismissed unless
the filing fee was received on or before August 30, 2002.  In response, Appellant notified the court
that she does not intend to pay the filing fee. 
	No filing fee having been received as of August 30, 2002, the appeal is dismissed.  Tex. R.
App. P.  42.3.
	Opinion delivered August 30, 2002.
	Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH